
	
		II
		112th CONGRESS
		1st Session
		S. 1929
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2011
			Mr. Blumenthal (for
			 himself, Mr. Lieberman,
			 Mrs. McCaskill, Mr. Blunt, Mr.
			 Schumer, Mrs. Gillibrand, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of Mark Twain.
	
	
		1.Short titleThis Act may be cited as the
			 Mark Twain Commemorative Coin
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Samuel Clemens, better known as Mark Twain,
			 was a unique American voice whose literary work has had a lasting effect on the
			 history and culture of the United States.
			(2)Mark Twain remains one of the best known
			 Americans in the world, with over 6,500 editions of his books translated into
			 75 languages.
			(3)The literary and
			 educational legacy of Mark Twain remains strong. Nearly every book he wrote is
			 still in print, including The Adventures of Tom Sawyer and The Adventures of
			 Huckleberry Finn, neither of which has gone out of print since it was first
			 published, more than a century ago.
			(4)In the past 2
			 decades alone, there have been more than 100 books published and more than 250
			 doctoral dissertations written on the life and work of Mark Twain.
			(5)Even today, people in the United States
			 seek to know more about the life and work of Mark Twain. People from around the
			 world and all 50 States visit national historic landmarks like the Mark Twain
			 House and Museum in Hartford, Connecticut, and the Mark Twain Boyhood Home and
			 Museum in Hannibal, Missouri.
			(6)The work of Mark
			 Twain is remembered for addressing the complex social issues facing the United
			 States at the turn of the century, including the legacy of the Civil War, race
			 relations, and the economic inequalities of the so-called Gilded
			 Age.
			3.Coin
			 specifications
			(a)DenominationsThe Secretary of the Treasury (hereafter in
			 this Act referred to as the Secretary) shall mint and issue the
			 following coins in commemoration of Mark Twain:
				(1)$5 gold
			 coinsNot more than 100,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 silver
			 coinsNot more than 350,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of section 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the life and legacy of Mark
			 Twain.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2016; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the Secretary after
			 consultation with the Commission of Fine Arts and the Board of the Mark Twain
			 House and Museum in Hartford, Connecticut; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2016.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins issued under this Act shall include a
			 surcharge of—
				(1)$35 per coin for
			 the $5 coin; and
				(2)$10 per coin for
			 the $1 coin.
				(b)DistributionSubject
			 to section 5134(f)(1) of title 31, United States Code, all surcharges received
			 by the Secretary from the sale of coins issued under this Act shall be promptly
			 paid by the Secretary as follows:
				(1)One-fourth of the surcharges shall be paid
			 to the Mark Twain House and Museum in Hartford, Connecticut, to support the
			 restoration of the Mark Twain house and grounds and to ensure growth and
			 innovation in museum programming to research, promote, and educate on the
			 legacy of Mark Twain.
				(2)One-fourth of the surcharges shall be paid
			 to the Mark Twain Project at the Bancroft Library of the University of
			 California, Berkeley, California, to support programs to study and promote the
			 legacy of Mark Twain.
				(3)One-fourth of the surcharges shall be paid
			 to the Center for Mark Twain Studies at Elmira College, New York, to support
			 programs to study and promote the legacy of Mark Twain.
				(4)One-fourth of the surcharges shall be paid
			 to the Mark Twain Boyhood Home and Museum in Hannibal, Missouri, to preserve
			 historical sites relating to Mark Twain and to support programs to study and
			 promote the legacy of Mark Twain.
				(c)AuditsThe
			 Comptroller General of the United States shall have the right to examine such
			 books, records, documents, and other data of each of the organizations referred
			 to in subsection (b) as may be related to the expenditures of amounts paid
			 under that subsection.
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of the enactment of this Act). The Secretary of
			 the Treasury may issue guidance to carry out this subsection.
			
